DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,948,359 to Marcelle et al.
Marcelle et al. disclose an intelligent lock (200) comprising: a lock body (240a, 240b) having a lock hole (cavities that receive the ends of shackle 230); a lock lever (230) completely independent of the lock body, wherein the lock lever is capable of being plugged into and being completely separated from the lock hole of the lock body (figures 8A-9B; column 10, lines 1-34); and a restriction mechanism (218, 219, 250, 260, 262, 264, 266) provided inside the lock body, and configured to restrict plugging of the lock lever into the lock hole or unplugging of the lock lever out of the lock hole, as in claim 1.
Marcelle et al. also discloses the restriction mechanism comprises: a first restricting member (218, 219) movably provided inside the lock body, and capable of being latched into the lock hole to restrict the plugging of the lock lever into the lock hole or the unplugging of the lock lever out of the lock hole; and a second restricting member (250) movably provided inside the lock body, and capable of being abutted against the first restricting member so as to restrict a movement of the first restricting member, as in claim 2, wherein the restriction mechanism further comprises: a driving element (260, 262) provided inside the lock body, and configured to drive a movement of the second restricting member inside the lock body, between a first position (figure 8A) in which the second restricting member is abutted against the first restricting member and a second position (figure 9A)  in which the second restricting member is separated from the first restricting member, as in claim 3.
Marcelle et al. further discloses the driving element comprises: a driving motor (260); and a threaded rod (262) configured to be driven by the driving motor, the threaded rod and the second restricting member constituting a threaded drive (via 264, 266), as in claim 4, wherein the second restricting member has: a center part (254) configured to be engaged with the threaded rod; and an abutting part (252) extending from the center part and configured to be abutted against the first restricting member, as in claim 5, as well as the first restricting member is in form of a pin (218, 219; figures 7, 8A and 9A), and is movable inside the lock body along a direction perpendicular to an extension direction of the lock hole, as in claim 6.
Marcelle et al. additionally discloses the lock body has two said lock holes respectively formed at opposite sides of a same surface of the lock body, wherein each of the lock holes is configured for plugging and unplugging operations of one said lock lever (figures 7, 8A and 9A), as in claim 8, and the intelligent lock is a child safety lock of a child-mother type safety lock (column 1, lines 21-40), as in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcelle et al. also discloses, as applied above, in view of U.S. Patent Number 6,401,501 to Kajuch et al.
Marcelle et al. disclose the invention substantially as claimed.  However, Marcelle et al. do not disclose a detecting device.  Kajuch et al. teach of an intelligent lock (100) comprising: a lock body (106,108) having a lock hole 132, 160); a lock lever (126) independent of the lock body, the lock lever being capable of being plugged into and being unplugged out of the lock hole of the lock body (figures 5); an restriction mechanism (142) provided inside the lock body, and configured to restrict plugging of the lock lever into the lock hole or unplugging of the lock lever out of the lock hole; and a detecting device (224) provided in the lock hole and configured to detect the plugging of the lock lever into the lock hole or the unplugging of the lock lever out of the lock hole (column 7, line 64-column 8, line 17).
All of the component parts are known in Marcelle et al. and Kajuch et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a detecting device as taught by Kajuch et al. onto the intelligent lock in Marcelle et al. where the device would be placed within the lock hole and contact an end of the lock lever, since the monitoring of the locked condition of the lock lever is in no way dependent on the physical locking capabilities of the lock, and the detecting device could be used in combination with the intelligent lock to achieve the predictable results of indicating the lock position to the restriction member so as to not overwork the restriction member.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcelle et al. also discloses, as applied above, in view of U.S. Patent Number 7,685,851 to Lai.
Marcelle et al. disclose the invention substantially as claimed.  However, Marcelle et al. do not disclose a plurality of lock lever pieces with different lengths.  Lai teaches of a lock (20) comprising: a lock body (21) having a lock hole (cavities that receive the ends of the lock lever); a lock lever (90, 120) independent of the lock body, the lock lever being capable of being plugged into and being unplugged out of the lock hole of the lock body (figures 1-4); an restriction mechanism (80) provided inside the lock body, and configured to restrict plugging of the lock lever into the lock hole or unplugging of the lock lever out of the lock hole; and a lock lever assembly (90, 120) constituted by a plurality of lock lever pieces (90, 120) with different lengths, wherein the lock lever is one lock lever piece selected from the lock lever assembly (column 8, lines 4-14).
All of the component parts are known in Marcelle et al. and Lai  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to offer secondary lock levers as taught by Lai with the intelligent lock in Marcelle et al., since the variability of the lock lever is in no way dependent on lock assembly, and the various lock levers could be used in combination with intelligent lock to achieve the predictable results of variability of the lock lever length, as well as the ability to replace a broken lock lever.

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.  In response to the argument that Marcelle does not disclose a lock lever completely independent of the lock body, wherein the lock lever is capable of being plugged into and being completely separated from the lock hole of the lock body, the examiner respectfully disagrees.  First, the applicant is reminded that it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  Second, regarding the lock lever not being independent of the lock body, the examiner states that if the lock lever was not independent of the lock body, it would not be able to transition between a locked condition (figures 8A and 8B) and an unlocked condition (figures 9A and 9B).  If the lock lever was rigidly attached to the lock body it would be incapable of being placed in the respective conditions, as the lock lever would not be able to move in respect to the lock body.  Additionally, during assembly of the padlock, the lock lever would be separate from the lock body until final assembled form is achieved.  Moreover, Marcelle discloses the long leg of the lock lever may be provided with a retaining recess which receives the partially extended first restricting members to retain the long leg of the lock lever in the lock body (column 10, lines 1-35).  With this recitation, it would be understood that the first restricting members can be fully extended, partially extended or fully retracted, where the fully extended position is the locked condition, the partially extended position in the unlocked condition, and when the first restricting members is in the fully retracted position, the lock lever can be removed from the lock body as the first restricting members are removed from the retaining recess completely.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 25, 2022